Citation Nr: 1634382	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-09 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence to reopen ae claim for service connection for ankylosing spondylitis has been received.

2.  Entitlement to service connection for ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active duty service from July 1992 to July 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO in Baltimore, Maryland, inter alia, denied the Veteran's petition to reopen a claim for service connection for ankylosing spondylitis.  In April 2010, the Veteran filed a notice of disagreement (NOD) with respect to the denial of reopening his service connection claim for ankylosing spondylitis.  A statement of the case (SOC) was issued in April 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Huntington, which has certified the appeal to the Board.

Also, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision reopening the previously denied claim is set forth below.  The claim for service connection for ankylosing spondylitis, on the merits, is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a January 2008 rating decision, the RO denied the petition to reopen the service connection claim for ankylosing spondylitis; although notified of the denial in a January 2008 letter, the Veteran did not initiate an appeal.

3.  Evidence has been associated with the record since the January 2008 denial of the claim of service connection for ankylosing spondylitis that is not duplicative or cumulative of evidence previously of record, and that relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2008 rating action in which the RO denied the petition to reopen the service connection claim for ankylosing spondylitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2015).

2.  As pertinent evidence received since the January 2008 denial is new and material, the criteria for reopening the claim for service connection for ankylosing spondylitis are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the Veteran's request to reopen the claim for  service connection for ankylosing spondylitis, the Board finds that all notification and development action needed to fairly adjudicate this matter l has been accomplished.

II. Analysis

The Veteran seeks service connection for ankylosing spondylitis.  He asserts that his service-connected bilateral sacroiliitis was an early manifestation of ankylosing spondylitis. 

Under pertinent legal authority, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's initial claim for service connection for ankylosing spondylitis was denied in a March 1995 rating decision.  The evidence then of record included his service treatment records; a VA spine examination related to bilateral sacroiliitis, confirmed by x-ray evidence showing sclerosis of the sacroiliac joints; other VA examination reports; and documents related to a claim the Veteran filed prior to his separation from military service.  

Service treatment records documented numerous complaints of bilateral hip and sacroiliac joint pain and some complaints of low back pain.  During a September 1992 orthopedic consultation, the Veteran described having had the pain since basic training.  The assessment was questionable ankylosing spondylitis.  The impression following a neurological consultation the same month was bilateral hip pain with radiation to the left lower extremity; rule out radiculopathy.  The plan included an HLA-B27 (human leukocyte antigen-B27) work-up, which was positive.  

A February 1994 narrative summary for a Medical Evaluation Board (MEB) discharge described the Veteran's history of sacroiliitis, a positive HLA-B27, and enthesopathic pain that was worse in the morning and better with activity.  The rheumatologist noted that when the Veteran was evaluated in October 1993, he "did not have radiographic evidence of ankylosing spondylitis."  Following a physical examination and review of the Veteran's service treatment records, the impression was bilateral sacroiliitis with positive B27.  The rheumatologist elaborated that the Veteran's "current symptoms are very consistent with early ankylosing spondylitis, though at this point in time he has no evidence of spinous involvement."  

In a September 1994 consultation request, a staff psychiatrist asked the rheumatologist who had previously treated the Veteran to provide an updated statement of his sacroiliitis for an addendum to the PEB (Physical Evaluation Board).  During the consultation one week later, the rheumatologist detailed that the Veteran had a diagnosis of ankylosing spondylitis "made by [history] of inflammatory low back pain, radiographic bilateral sacroiliitis, [positive] HLA-B27, and enthesopathic pain."  The Veteran was "instructed on back exercises and begun on Indocin."  His pain and stiffness was "SEVERE initially and then [decreased] some over time."  (Emphasis in original).  Regarding the prognosis, the rheumatologist commented that the Veteran's "[symptoms will usually (and have in [the] past) responded to [nonsteroidal anti-inflammatory drugs (NSAIDs)].  He is unlikely to progress to an ankylosed spine and should remain fully functional ([with] the aid of NSAIDs)."

In the March 1995 denial, the RO concluded that service connection was not warranted because service treatment records and the recent VA examination did not show a confirmed diagnosis of ankylosing spondylitis.  Although notified of the RO's denial in an April 1995 letter, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  Moreover, no new and material evidence was received within the one-year appeal period, nor were additional, relevant service records, warranting reconsideration of the claim, received at any time thereafter.  See 38 C.F.R. § 3.156(b) and (c).  The RO's March 1995 denial of this claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran subsequently filed several applications to reopen the claim for service connection for ankylosing spondylitis.  The last final denial was in a January 2008 RO decision.  The evidence of record at that time included the evidence assembled at the time of the March 1995 claim; VA examination reports regarding a service-connected disability for which the Veteran eventually renounced his VA compensation benefits; statements from the Veteran; and an excerpt from an unknown publication defining "ankylosing spondylitis" and related terms and indicating that the "starting point of [ankylosing spondylitis] is most often at the sacroiliac joints; this where [sic] the low back pain and ankylosing spondylitis usually begins." 

In the January 2008 denial, the RO denied the claim to reopen because the Veteran failed to submit evidence in support of his claim and because there was "no medical evidence of record which suggests an etiologic relationship between ankylosing spondylitis and [his] military service."  Although notified of the RO's denial in a January 2008 letter, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  Moreover, no new and material evidence was received within the one-year appeal period, nor were additional, relevant service records, warranting reconsideration of the claim, received at any time thereafter.  See 38 C.F.R. § 3.156(b) and (c).  The RO's January 2008 denial of this claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
In this case, the Veteran sought to reopen his claim for service connection in April 2009.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-03   (1996).  Here, the last final denial of the claim for service connection for ankylosis spondylitis is the RO's January 2008 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since January 2008 includes private rheumatology evaluation and treatment records dated in 2007 and 2009 from the same rheumatologist who evaluated and treated the Veteran during military service.  Following an examination and review of x-ray studies during the more recent evaluations, the impression was ankylosing spondylitis.  In a February 2007 record, the rheumatologist elaborated that the Veteran "has a positive B-27, bilateral sacroiliitis documented by multiple x-rays including the ones that I reviewed while he was in the office today, and he also has inflammatory back pain.  Really, not much else can cause this constellation." 

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for ankylosing spondylitis.  The evidence is "new" in that it was not before agency decision makers at the time of the January 2008 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the question of whether the Veteran has a current, confirmed diagnosis of ankylosing spondylitis.  This evidence relates to an unestablished fact necessary to substantiate the claim for service connection for ankylosing spondylitis (i.e., the presence of a current disability), and raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the Board concludes that the criteria for reopening the claim for service connection for ankylosing spondylitis are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection ankylosing spondylitis has been received, to this limited extent only, the appeal is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action is warranted on the claim for service connection for ankylosing spondylitis, on the merits.

As detailed above, the Veteran's service treatment records document that he was evaluated by a rheumatologist and others for complaints of bilateral hip pain, enthesopathic pain, and inflammatory low back pain.  Laboratory testing revealed a positive HLA-B27 and x-ray studies revealed bilateral sacroiliitis.  He was diagnosed with bilateral sacroiliitis.  The treating rheumatologist also diagnosed bilateral sacroiliitis with positive B27, adding that the Veteran's "current symptoms are very consistent with early ankylosing spondylitis, though at this point in time he has no evidence of spinous involvement."  Subsequently, the rheumatologist diagnosed ankylosing spondylitis "made by [history] of inflammatory low back pain, radiographic bilateral sacroiliitis, [positive] HLA-B27, and enthesopathic pain."

Post-service medical evidence includes evaluation reports dated in 2007 and 2009 by the same rheumatologist who evaluated and treated the Veteran during military service.  Again, following an examination of the Veteran and review of x-ray studies, the rheumatologist's impression was ankylosing spondylitis.

Although service connection had been granted for bilateral sacroiliitis and rated aa 10 percent disabling effective since December 17, 1994, the Veteran accurately points out that sacroiliitis is an early manifestation of ankylosing spondylitis.  See David T. Yu, MD, Patient Information: Ankylosing Spondylitis and Other Spondyloarthritis (Beyond the Basics), UpToDate (Apr. 12, 2016) ("Patients with [ankylosing spondylitis (AS)] develop characteristic changes in the sacroiliac joints.").  Moreover, "testing for the presence of one particular type of the human leukocyte antigen (HLA) gene, HLA-B27, can be helpful in select groups of patients.  AS is unlikely in a patient with a negative test for HLA-B27 who is white and of European descent."  Id.  In addition, the "presence of...(HLA)-B27 may also increase the risk of developing AS."  Id.  The Veteran's service treatment records document he is HLA-B27 positive and describe him as white.  In addition to sacroiliitis being a manifestation of ankylosing spondylitis and the presence of HLA-B27 being a risk factor, the Board also observes that the Veteran had previously claimed entitlement to other disabilities associated with ankylosing spondylitis, such as anterior uveitis.  See id. ("Uveitis, or inflammation of part of the eye, is the most common AS-related problem that does not involve the joints.").  

Based on the above facts, the Board finds that further medical opinion-based on full consideration of all pertinent in- and post-service evidence, to include lay assertions, and supported by complete, clearly-stated rationale-is needed to resolve whether the Veteran has a current ankylosing spondylitis disability related to service and whether his service-connected bilateral sacroiliitis is more appropriately characterized as ankylosing spondylitis.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The  Board acknowledges  that the Veteran has refused to appear for a VA examination for many years.  Notably, after requesting to renounce all VA compensation benefits in April 2001, he filed a new claim for service connection in December 2003.  At that time he requested to have an examination at the Clarksburg VA Hospital rather than the Martinsburg VA Medical Center (VAMC).  Several VA examinations were scheduled at the Martinsburg VAMC.  The Veteran failed to appear for the April 2004 examinations.  As a result, a June 2004 rating decision reinstated each of his service-connected disabilities, but assigned a zero percent (noncompensable) rating for each, and denied the other claimed disabilities.  Subsequently, the Veteran has explained that he had a "traumatic experience" during  his last VA disability examination and described symptoms of anxiety and panic at the thought of returning to a VA facility.

Despite his refusal to present himself for a VA examination, the Board finds that the Veteran has otherwise been entirely attentive and responsive in prosecuting his current claim for service connection.

Accordingly, on remand, the AOJ should arrange for  the Veteran to undergo examination by a rheumatologist, on a fee basis (if possible), to obtain additional medical findings and opinion  needed to resolve the claim for service connection., on the merits.   The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the reopened  claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of the examination-sent to him by the pertinent medical facility.

Prior to arranging to obtain further medical findings/opinions in connection with this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file any outstanding, pertinent records.  

In this regard, the AOJ should give the Veteran an opportunity to identify any treatment received at a VA facility and to provide additional information and/or evidence pertinent to the service connection claim for ankylosing spondylitis, particularly, as regards private (non-VA) treatment, including any ongoing treatment records from J. Alloway, M.D. dating since April 2009, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2015) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for ankylosing spondylitis, on the merits,

Accordingly, this matter is hereby is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the appeal that is not currently of record, , including records of treatment at any VA facility and any ongoing private (non-VA) treatment records from J. Alloway, M.D. dating since April 2009.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo examination by a rheumatologist, on a fee basis (if possible).  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the rheumatologist, and the examination report should include discussion of the Veteran's documented medical history and assertions.
 All indicated tests and studies should be accomplished (with all results made available to the requesting rheumatologist prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The rheumatologist should either diagnose or rule out a current ankylosing spondylitis disability.

If the rheumatologist determines that the Veteran has  current ankylosing spondylitis, he or she should identify all joints and any other body systems affected.  

The rheumatologist should also provide an opinion consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's ankylosing spondylitis  had its onset during service, or is otherwise medically related to service, to include symptoms noted therein.

a) spondylitis.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence of record, to include the Veteran's service treatment records; post-service VA examination reports; private rheumatology treatment records; and all lay assertions-to include the Veteran's assertion that his service-connected bilateral sacroiliitis  with associated  in-service symptoms represented an early manifestation of ankylosing spondylitis.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached.

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any  copy(ies) of any correspondence referencing the date and time of the examination-preferably,  the notice(s) of examination-sent to him by the pertinent medical facility. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for ankylosing spondylitis.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise adjudicate the claim for service connection, on the merits, in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication in April 2012) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


